Case 1:19-cv-00328-TMT-MEH Document 103-1 Filed 07/21/21 USDC Colorado Page 1of8&

UNITED STATES DISTRICT COURT
DISTRICT OF COLORADO

CASE NO.: 1:19-cv-00328-TMT-MEH

MICHAEL ABBONDANZA and TAVIN
FOODS, INC.,

Plaintiffs,
v.
JASON WEISS, WEISS LAW GROUP, P.C.,
BRETT HUFF, RICHARD LESLIE, HUFF
AND LESLIE, LLP, PETER LEINER, and
GIOVANIA PALONI,

Defendants.

 

DECLARATION OF JASON STUART WEISS, ESO.

I, Jason Stuart Weiss, declare and say:

1. This Declaration is made pursuant to 28 U.S.C. § 1746.

2. My name is Jason Stuart Weiss and I have personal knowledge of the matters to
which I am testifying to in this Declaration. I am over 18 years of age, am sui juris, and am
otherwise competent to make this Declaration.

3. I am an attorney in good standing in the state of Florida. I was admitted to the
Florida Bar in 2000. I am also admitted to the Bar of the District of Columbia since 2006.

4. I am an attorney in good standing in the District Court of Colorado since 2014.

5. I am licensed to practice in all of the United States District Courts in Florida, the
United States Court of Appeals for the Eleventh Circuit; and ten (10) other United States District
Courts throughout the United States.

6. I am the President of Weiss Law Group, P.A. (“Weiss Law”) since 2012.
Case 1:19-cv-00328-TMT-MEH Document 103-1 Filed 07/21/21 USDC Colorado Page 2 of 8

7. I have never been sanctioned by any court or disciplined as an attorney by any court
or bar association.

8. Santiago Abreu is a real person. I did not make him up. I have personally met,
spoken to and seen Santiago Abreu on at least four (4) separate occasions. Every time I have seen
Mr. Abreu, he has been in and required the use of a mobility device for his multiple sclerosis and
related medical conditions.

9. Mr. Abreu told me and confirmed for me, on at least 2 separate occasions, that on
July 14, 2015 he was present at the Riverbend Market and Eatery located at 60006 U.S. Highway
285, Bailey, Colorado 80470 (the “Premises”), and that he observed ADA violations there.

10. The plaintiffs in this case and their counsel did not have valid information to believe
that Mr. Abreu was fictional.

11. The filing and continued prosecution of this case against me without resolution has
prejudiced me severely. I do not have insurance coverage for the claims in this case. See attached
denial letter and follow up email. My defense has cost me a significant amount of money that I
do not have.

12. I have felt humiliated for being sued for RICO violations. I have had to tell my
family about the claims against me. I have witnessed the case reported in the media naming me
and recounting the false allegations against me.

13. This case had taken a huge toll on my mental and physical health, my law practice,
my relationships with peers and family, and on my mental, physical and financial well-being.

14. Asaresult of this case, I have had to seek out various different support systems and

help in the form of doctors, coaches, medications, therapy, mindset, friends and even hypnosis.
Case 1:19-cv-00328-TMT-MEH Document 103-1 Filed 07/21/21 USDC Colorado Page 3 of 8

For a long period of time, hearing about the state of Colorado would make me sick to my stomach
or break down in tears and have anxiety attacks.

15. This case has caused me to deal with bouts of depression. I have been withdrawn
and J am an emotional wreck. J have explored leaving the practice of law.

16. This case has caused me significant damage. My reputation has been harmed and
I have been denied certain opportunities I would have otherwise been afforded if it were not for
this case. For example, I was unable to even apply to be a Federal Magistrate on at least two (2)
separate occasions for two separate openings in the Southern and Middle Districts of Florida
because this case is still pending (and they ask for pending lawsuits and matters on the application).

17. This case has caused a significant strain on my marriage, my family and has caused
me to lose friends and colleagues. I am also aware that I have been denied jobs and lost potential
clients or contract work due to this case.

18. As long as this case remains pending, I am unable to refinance my home and/or my
office building, buy a new home, or join various local boards. This case has consumed three (3)
years of my life that I will never get back.

_ 19. The longer this case is allowed to remain open, the more I am harmed, and the more

I am prejudiced.

I declare under perjury under the laws of the United States of America that the foregoing is true

and correct.

Executed on July 20, 2021.

 

Jag n 8 Weiss
Case 1:19-cv-00328-TMT-MEH Document 103-1 Filed 07/21/21 USDC Colorado Page 4 of 8

Florida
Lawyers
Mutual

INSURANCE COMPANY

 

February 20, 2019

VIA CERTIFIED MAIL
RETURN RECEIPT
7017 1000 0001 0289 1939

Jason S. Weiss, Esq.

Weiss Law Group, P.A.

5531 N. University Drive, Suite 103
Coral Springs, FL. 33067

Re: Claim : 3629
Insured : Weiss Law Group, P.A.
Claimant : Michael Abbondanza
DENIAL OF COVERAGE

 

Dear Mr. Weiss:

This will acknowledge receipt of correspondence from your firm on February 8,
2019, regarding the Complaint filed against you in Colorado by Michael Abbondanza.

As you are aware, Florida Lawyers Mutual Insurance Company (“Florida
Lawyers") accepted notice of this claim having established a “Records Only” file. This
matter will be investigated and handled subject to your lawyers professional liability
policy, 88022, which became effective on September 1, 2018. The policy affords a per
claim coverage limit of $500,000 with an aggregate limit of $1,000,000. The policy was
subject to a $2,500 annual aggregate deductible; however, the deductible only applies
to indemnity (judgment or settlement), and not claims expenses. You have coverage for
alleged acts of malpractice committed on or after September 1, 2012. Additionally,
supplemental claims expense coverage is provided as defined by the policy.

This claim arises from your representation of Santiago Abreu for alleged
violations of the Americans with Disabilities Act in Colorado against Michael
Abbondanza and his company, Riverbend Eatery. During the pendency of that
litigation, counsel for Mr. Abbondanza represented to you that the ADA violations had

 

541 East Mitchell Hammock Road, Oviedo, FL32765 | P 800.633.6458 | F 800.781.2010 | flmic.com

 
Case 1:19-cv-00328-TMT-MEH Document 103-1 Filed 07/21/21 USDC Colorado Page 5of 8

Florida
Lawyers
Mutual

INSURANCE COMPANY

 

Page Two
February 20, 2019
Jason S. Weiss, Esq.

 

been corrected. At that point, you agreed to a joint stipulation dismissing the case. In
the Complaint, Mr. Abbondanza alleges you and your former associate, Peter Leiner,
were involved in a conspiracy and criminal enterprise with the goal of obtaining money -
from his restaurant for bogus claims of violations of the Americans with Disabilities Act.
The claims against you and Mr. Leiner are Racketeer Influenced and Corrupt Practices
Act, Mail Fraud, Wire Fraud, Colorado Organized Crime Control Act, Abuse of Process,
Civil Conspiracy and Fraud. Please see the Complaint for a more detailed
understanding of the allegations made against you by Mr. Abbondanza.

As we discussed on February 18, 2019, all of the allegations made by Mr.
Abbondanza in his Complaint are based on intentional acts and conduct that are
exclusions under your policy. Based on the allegations contained in the Complaint,
please refer Section V(A) of your policy, titled “Exclusions”, and located on page 8 of 13.
That section reads, in relevant part, as follows:

V. EXCLUSIONS

A. THE POLICY DOES NOT AFFORD ANY COVERAGE OR BENEFITS WITH
RESPECT TO:

1. Any Claim arising out of a criminal, dishonest, intentional, malicious or .
fraudulent act, error or omission committed by an Insured.

2. Any Claim seeking Fines, Sanctions or Penalties.

Based on the above, please note Florida Lawyers will not satisfy any award of
damages or indemnify you for any damages awarded based on any allegations or
claims which are clearly excluded by the policy. To avoid any confusion, Florida
Lawyers reserves its right to address any coverage issues and matters subject to the
terms, provisions and conditions of your lawyers professional liability policy and nothing
herein is to be considered as a waiver or estoppel of any later rights Florida Lawyers
may have to investigate or rely upon its contract of insurance in support of its coverage

position.
Case 1:19-cv-00328-TMT-MEH Document 103-1 Filed 07/21/21 USDC Colorado Page 6 of 8

Florida
Lawyers
Mutual

INSURANCE COMPANY

 

Page Three
February 20, 2019
Jason S. Weiss, Esq.

 

Therefore, as discussed, Florida Lawyers will not become actively involved at this
time and suggest that you notify any other insurance carriers who may afford protection.
In addition, you should take action to protect your interests as it relates to this matter.
Please notify me immediately should developments warrant our involvement. As
always, your contact is encouraged is you have questions or concerns.

incerely,

an [la

Susan K. Sells, Esq.
Claims Attorney
Case 1:19-cv-00328-TMT-MEH Document 103-1 Filed 07/21/21 USDC Colorado Page 7 of 8

 

jason@jswlawyer.com

From: Susan Sells <susans@flmic.com>

Sent: Thursday, February 25, 2021 12:05 PM

To: Joel Rothman

Ce: Jason@jswlawyer.com; Jamie Christine James
Subject: RE: Abbondanza v Weiss, Your Claim 3629

Joel and Jason: | am in receipt of the below email and attachments. | have also reviewed the docket on PACER and the
items you provided to re-evaluate the denial of coverage issued in this matter on February 20, 2019. The allegations
made by a non-client (Michael Abbondanza) against Mr. Weiss and his law firm are not sounded in negligence stemming
from the attorney-client relationship. Instead, all of the allegations against Mr. Weiss and his law firm arise from
intentional acts that are exclusions in the FLMIC professional liability insurance policy issued to Weiss Law Group, P.A.
Therefore, the denial of coverage decision made in February 2019 continues to be the coverage decision applicable to
this matter.

Susan K. Sells, Esquire

Claims Attorney

Florida Lawyers Mutual Insurance Company
541 E. Mitchell Hammock Rd.

Oviedo, FL 32765

800.633.6458

800.781.2010 (fax)

flmic.com

INSURANCE COMPANY

li Florida Lawyers Mutual

CONFIDENTIALITY STATEMENT

This electronic message transmission contains information from FLORIDA LAWYERS MUTUAL INSURANCE COMPANY and is confidential or privileged. The information
is intended to be for the use of the individual or entity named above. If you are not the intended recipient, be aware that any disclosure, copying, distribution or use
of the contents of this information is prohibited. If you have received this electronic transmission in error, please notify us by telephone 800.633.6458

immediately. Thank you for your cooperation

From: Joel Rothman <joel@sriplaw.com>

Sent: Thursday, February 11, 2021 8:40 AM

To: David Wilder <davidw@flmic.com>; Susan Sells <susans@flmic.com>

Cc: jason@jswlawyer.com; Jamie Christine James <jamie.james@sriplaw.com>
Subject: Abbondanza v Weiss, Your Claim 3629

Importance: High

Counsel,
By letter dated 2/20/2019 (attached), Florida Lawyers Mutual denied coverage to my client Jason Weiss, Esq. and his

insured law firm Weiss Law Group, P.A. based upon the policy’s exclusion for “[a]ny Claim arising out of a criminal,
dishonest, intentional, malicious or fraudulent act, error or omission committed by an Insured.”
Case 1:19-cv-00328-TMT-MEH Document 103-1 Filed 07/21/21 USDC Colorado Page 8 of 8

In response to sworn interrogatories received yesterday from plaintiffs in this case (attached), plaintiffs now allege that
my clients’ actions that are the subject of this action were committed negligently. in response to interrogatory three
which asked for plaintiffs to state the “misconduct committed by Weiss and the basis of Weiss’ alleged liability”,
plaintiffs responded, in pertinent part, as follows:

Defendant Weiss knows or should know in the exercise of reasonable care as a licensed attorney and sole
partner of the Weiss Law Group, that the ADA complaints filed by the Weiss Law Group contain falsities
regarding the ADA Plaintiff's visit to Colorado, visits to establishments, encounters with barriers, and intent
to return so as to establish standing under the ADA and related state law, and further, that the ADA
complaints contained falsities about the existence of “Santiago Abreu.”

The misconduct now alleged to have been committed by Weiss falls squarely within the insuring agreement of the policy
(attached) without exception or exclusion. My client is entitled to a defense and, based upon Florida Lawyers Mutual’s
wrongful denial of my client’s claim at the outset, my client is entitled to appoint counsel of his own choosing and be
reimbursed for the costs of counsel from Florida Lawyers Mutual.

Please contact me to arrange reimbursement for my firm’s fees in this matter and payment going forward. Thank you in
advance.

Joel

SR

Florida | Los Angeles | New York | Atlanta | Nashville
Joel B. Rothman

Managing Partner

Board Certified in Intellectual Property Law

21301 Powerline Road, Suite 100

Boca Raton, Florida 33433

Main: (561) 404-4350

Direct: (561) 404-4335

Mobile: (561) 504-3902

joel. rothman@sriplaw.com

www.stiplaw.com

Admitted to Practice in: Florida, New York, Georgia; SCT, CA11, CAFC, CA5, CA9, CA2, CA10; and the following federal districts: FLSD, FLMD, FLND,
GAND, GASD, GAMD, NYSD, NYED, NYND, NYWD, MIED, MIWD, WIWD, ILND, ILCD, ILSD, TNWD, ARED, ARWD, TXSD, TXND, TXWD,
TXED, COD, DCD, CClaims, and the VA.

 
